Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2020 and 12/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Claims 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species III (Figs. 6A-6B), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/29/2022.
Claim 26 is also withdrawn from further consideration since it comprises feature of species III (e.g. lane change command signaling).
In addition, restriction requirement for species I (Figs. 4A-4B) is withdrawn upon further examination and reconsideration since it appears to be generic to previously identified species II (Figs. 5A-5B) and species III (Figs. 6A-6B).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20, 23-25 and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 25 and 27-28 recite the limitation "the internet of vehicle" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 16 and 17, “stop line” render the claims indefinite.  According to disclosure and claim 3 of the instant application, “a first time” is determined based on the “stop line” and the “stop line” is assumed to be the cross light in front of each traffic light as shown in Fig. 1, i.e. the target intersection.  If a new “go command signaling” and/or “stop command signaling” is/are determined after the “first time”, it is unclear how the traffic command signaling is determined for the target interception since the vehicle would have gone into the intersection and/or exit the intersection already after the “first time”.  If the “stop line” is not the cross line as shown in Fig. 1, it is unclear what the “stop line” is since there is no disclosure on how to determine the “stop line”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-6, 11, 24-25 and 27-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ginsberg et al. (US 2016/0203717 A1).
Regarding claims 1, 25 and 27-28 Ginsberg discloses a traffic flow control method in the internet of vehicles (Figs. 1-2 & [0024-0026]), comprising: 
receiving, by a traffic flow control device (e.g. Fig. 1: 120 inherently discloses a receiver and transmitter for sending or receiving signals via network 101), traffic control request signaling (e.g. Fig. 6: 601 & Fig. 10: 1001 & [0066]: position, speed and destination) sent by an in- vehicle device of a first vehicle (e.g. Fig. 1: 110 & [0024]: user device 110 inherently discloses receiver and transmitter for sending and receiving signals via network 101), wherein the traffic control request signaling comprises travel information (e.g. position and/or speed) and a travel intention of the first vehicle (e.g. destination); 
determining, by the traffic flow control device, traffic command signaling (e.g. [0023]: suggested speed to travel to arrive at a controlled intersection when the light is green) based on the traffic control request signaling (e.g. speed and/or location of the vehicle) and traffic control phase information of a target intersection through which the first vehicle is to pass (e.g. [0028, 0036, 0084]); and 
sending, by the traffic flow control device, the traffic command signaling to the in- vehicle device (e.g. [0023, 0029, 0084]: minimum speed to reach intersection while the light is still green).  
Regarding claim 2, Ginsberg discloses determining, by the traffic flow control device, an entrance lane and an exit lane of the first vehicle at the target intersection based on the travel 
Regarding claim 3, Ginsberg discloses the travel information comprises a location of the first vehicle and a speed of the first vehicle (e.g. Fig. 6: 601 & Fig. 10: 1001 & [0066]: position, speed and destination); and the traffic flow control method further comprises: determining, by the traffic flow control device, a first time based on the speed of the first vehicle, the location of the first vehicle, and a current lane in which the first vehicle is located, wherein the first time is a time required for the first vehicle to travel off a stopline of the current Application Ser. No. 16/872,608Page 2 of 16 Dkt. No. 210167.1149.6 (P1118)lane from the location of the first vehicle along the current lane, and the current lane is obtained by the traffic flow control device through calculation based on the location of the first vehicle and the lane information of the target intersection, or the current lane is carried in the travel information 
Regarding claim 4, Ginsberg discloses the travel information further comprises an acceleration of the first vehicle, wherein the determining, by the traffic flow control device, a first time based on the speed of the first vehicle, the location of the first vehicle, and a current lane in which the first vehicle is located comprises: determining, by the traffic flow control device, the first time based on the speed of the first vehicle, the location of the first vehicle, the current lane, and the acceleration of the first vehicle (e.g. [0105]).  
Regarding claim 5, Ginsberg discloses the travel information comprises a location of the first vehicle (e.g. Fig. 6: 601 & Fig. 10: 1001 & [0066]: position, speed and destination); and the traffic flow control method further comprises: determining, by the traffic flow control device, a first time based on a preset vehicle speed at the target intersection, the location of the first vehicle, and a current lane in which the first vehicle is located, wherein the first time is a time required for the first vehicle to travel off a stopline of the current lane from the location of the first vehicle along the current lane, and the current lane is obtained by the traffic flow control device through calculation based on the location of the first vehicle and the lane information of the target intersection, or the current lane is carried in the travel information (e.g. [0023, 0029, 0084]: the claimed first time is determined since Ginsberg is capable of suggests a speed and/or determine whether the vehicle would arrive at the intersection when the light is green, a preset vehicle speed is the suggested speed, stopline is the position that determine whether the 
Regarding claims 6 and 11, Ginsberg discloses when a traffic control phase corresponding to the traffic control phase information of the target intersection is a green-go phase, and a remaining time of the green-go phase is longer than or equal to the first time, determining, by the traffic flow control device, that the traffic Application Ser. No. 16/872,608Page 3 of 16 Dkt. No. 210167.1149.6 (P1118)command signaling is go command signaling, wherein the go command signaling comprises the traffic control phase information of the target intersection, information about the exit lane, and the preset vehicle speed at the target intersection (e.g. [0023, 0029, 0084]: minimum speed to reach intersection while the light is still green and planned path based on target destination).  
Regarding claim 24, Ginsberg discloses the traffic control phase information of the target intersection is traffic control phase information that is obtained by the traffic flow control device from a traffic signal light of the target intersection, or is traffic control phase information that is generated by the traffic flow control device ([0028, 0036, 0084]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 7, 9, 12, 14 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginsberg et al. (US 2016/0203717 A1) in view of Murphy et al. (US 2008/0162027 A1).
Regarding claim 23, Ginsberg fails to disclose, but Murphy teaches the determining, by the traffic flow control device, an entrance lane and an exit lane of the first vehicle at the target intersection based on the travel information, the travel intention, lane information of the target intersection, and traffic flow information of the target intersection comprises: Application Ser. No. 16/872,608Page 11 of 16 Dkt. No. 210167.1149.6 (P1118)determining, by the traffic flow control device, a plurality of entrance lanes based on the travel intention and the lane information of the target intersection; determining, by the traffic flow control device, the entrance lane from the plurality of entrance lanes based on the traffic flow information of the target intersection and the current lane, wherein the current lane is obtained by the traffic flow control device through calculation based on the location of the first vehicle and the lane information of the target intersection, or the current lane is carried in the travel information; determining, by the traffic flow control device, a plurality of exit lanes based on the travel intention and the lane information of the target intersection; and determining, by the traffic flow control device, the exit lane from the plurality of exit lanes based on the traffic flow information of the target intersection and the entrance lane (Fig. 90 and [0192]).
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the teachings of Ginsberg with the teachings of Murphy so as to determine the most suitable lane the vehicle should be enter and exit according to a planned route and/or target destination (e.g. in case left turn is needed, instruct vehicle to move to the suitable lane to make the necessary left turn).  Application Ser. No. 16/872,608Page 14 of 16 Dkt. No. 210167.1149.6 (P1118) 

Ginsberg fails to disclose, but Murphy teaches location information of the stopline of the current lane ([0156]: command the vehicle to stop before reaching the intersection inherently discloses the location information so as to allow the vehicle to stop before reaching the intersection).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Ginsberg with the teachings of Murphy to instruct vehicle to stop before reaching intersection in case of red light so as to enhance safety.
Allowable Subject Matter
Claims 8, 10, 13, 15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAM WAN MA/Examiner, Art Unit 2688